IVERS, Judge,
dissenting:
I dissent. The ancient legal maxim, in Claris non est locus conjecturis (“In things obvious there is no room for conjecture”) fits the facts in this ease.
The overwhelming evidence in this case shows that the veteran, at the time of his death, was an active duty member of the United States Marine Corps with the rank of sergeant and six years’ experience, having “familiarity, formal training, and experience ■with weapons” (R. at 123), who engaged in a “deadly game of chance” — namely, Russian roulette. Webster’s New World Dictionary 1177 (3rd. ed. 1988). The unfortunate outcome of that game was the veteran’s death by a self-inflicted gunshot wound. With the exception of a single checkmark indicating “suicide” on a post-mortem medical examiner’s report, and the majority’s conjecture, there is not one scintilla of evidence that the veteran engaged in this game of chance intending to lose, i.e., intending to kill himself.
The appellant concedes that the wound was self inflicted. Appellant’s Brief (Br.) at 6-7. The appellant even declares, in her brief, that suicide is an unbelievable conclusion: “There is no evidence in the record showing that Sgt. Myore’s life was of such a dismal character that he might be expected to do away with himself.” Appellant’s Br. at 8.
*507The evidence clearly supports the BVA’s conclusion that the veteran s death was the result of his own willful misconduct. The facts are so clear in this case, that there is no rational basis to do anything but affirm. This is not an insurance case involving the application and interpretation of an insurance policy covering accidental death. This is a claim for dependency and indemnity compensation based upon a veteran’s death incurred in the line of duty.
By remanding this case, the majority is asking the Board to ignore the existing evidence, and to attempt to plumb the depths of the veteran’s psyche, and to engage in pure conjecture regarding the number of trigger pulls and the meaning thereof.